DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a component, a second component in claims 25, and 27.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-12, 15-16, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784).
Regarding claim 1:
A method, comprising:
receiving a signal that initializes an operation of a memory component that comprises a memory array; Stoev teaches the idea of sensing and increasing temperature of memory to thermal specification operational temperature, e.g., 25oC when powered up (signal that initialize memory operation), ¶0015, ¶0016. The process of detecting temperature of the memory may be triggered in connection with a system power-up ¶0041. 
determining a temperature of the memory component based at least in part on receiving the signal; Stoev, Fig. 4, 410, detecting temperature of memory device ¶0050. 
processing a command for accessing the memory array that is received from a host device based at least in part on generating the indication. Stoev, Fig. 4, 412, the detected temperature is compared with a threshold. Fig. 4, 414, allowing writing of data to the non-volatile memory (¶0050-¶0051).
However, Stoev does not expressly teach the idea of generating an indication that the temperature of the memory component has exceed a threshold based at least in part of the determining. 
Yum, in an analogous art of storage thermal management, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yum into the teaching of Stoev, hereinafter Stoev, to obtain the claimed limitation above. The motivation for doing so is to perform thermal management, which the host can throttle operation to allow the storage device to cool down (Yum, ¶0063).

Regarding claim 2:
The method of claim 1, further comprising:
generating, before generating the indication to the host device, a second indication that the temperature for the memory component is below the threshold based at least in part of the determining. Stoev teaches in Fig. 4, 405, when temperature of memory is less than a threshold, suppress writing of data to non-volatile memory (¶0041-¶0042). Yum teaches the idea of generating an indication as presented above. 

Regarding claim 3:
The method of claim 1, further comprising: generating a second indication that the temperature of the memory component has exceed a second threshold based at least in part on the determining; and refraining from processing a second command for accessing the memory array based at least in part on generating the second indication. Stoev teaches, Fig. 4, before detecting the temperature of the memory is higher than a threshold (Fig. 4, 410-412), at step 404, detecting temperature is less than a threshold, step 405, suppress writing of data to non-volatile memory. Yum teaches the idea of generating an indication as presented above.

Regarding claim 4:
The method of claim 1, further comprising:
generating a second indication that a rate of change associated with the temperature of the memory component has exceeded a second threshold based at least in part on the determining. 

Regarding claim 5:
The method of claim 1, further comprising: transmitting the indication to the host device or a register, or both, based at least in part on generating the indication. Yum, in the combination of Stoev, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061).

Regarding claim 6:
The method of claim 1, further comprising:
receiving, before the command is received and the indication that the temperature of the memory component has exceeded the threshold is generated, a second command from the host device; Stoev, detecting temperature of the memory is triggered by receipt of a write command or other host command (¶0041). Thus, host can send more than one command to the memory device, which trigger the temperature detection. 
and refraining from processing the second command based at least on the temperature of the memory component being below the threshold. Stoev, Fig. 4, 407, data writing is suppressed in view of low detected temperature. 

Regarding claim 10:
The method of claim 1, further comprising:
comparing the temperature of the memory component with the threshold; Stoev, Fig. 4, 410, comparing detected temperature with a threshold.
determining that the temperature of the memory component has exceeded the threshold based at least in part on the comparing, wherein the indication is generated based at least in part on the determining; Stoev, Fig. 4, 412, detected temperature has exceeded a threshold.
 and using a first set of parameters for operating the memory array based at least in part on determining that the temperature of the memory component has exceeded the threshold. Stoev, Figs. 2-3, a set of operation temperature is used for operating the memory in a safe environment (¶0038, ¶0039, ¶0015).

Regarding claim 11:
The method of claim 1, further comprising:
comparing the temperature of the memory component with a second threshold; and determining that the temperature of the memory component has exceeded the second threshold based at least in part on the comparing, wherein a second indication is generated based at least in part on the determining. Stoev, Fig. 4, 405, comparing detected temperature with a second threshold. Yum teaches the idea of generating an indication presented in claim 1 above. 

Regarding claim 12:
The method of claim 1, wherein the threshold is based at least in part on a second temperature level, wherein the operation of the memory component meets a set of specification associated with the memory array when a set of parameters for operating the memory component is used and the temperature of the memory component reaches the second temperature level. Stoev teaches thermal specifications (set of parameters) for data storage device may specify operational temperatures between, for example, 25-85° C. When data storage devices are powered on while they are operating outside of their thermal specification, damage to the storage device and/or premature wear of certain memory components thereof, such as installed NAND devices, may result (¶0015). The set of parameters (temperature range) is used for operating the memory component as shown in Fig. 4 and corresponding text. 

Regarding claim 15:
The method of claim 1, wherein the temperature of the memory component increases from a first temperature after the signal that initializes the operation of the memory component is received based at least in part on the operation of the memory component, and wherein the indication is generated based at least in part on the temperature of the memory component increasing. Yum, in the combination of Stoev, teaches generating an indication when temperature of the memory system reaches a threshold, as cited in claim 1, and ¶0061. Stoev teaches in Fig. 4, memory temperature is detected when the memory system is powered-on (Stoev, ¶0015), and memory temperature is increased (Fig. 4, 408, 410, 412, and ¶0044, ¶0046).

Regarding claim 16:
The method of claim 1, wherein one or more components that are thermally coupled with the memory component are operated based at least in part on the signal, and wherein the temperature of the memory component increases from a first temperature after the signal is received based at least in part on the operation of the one or more components, and wherein the indication is generated based at least in part on the temperature of the memory component increasing. Yum, in the combination of Stoev, teaches generating an indication when temperature of the memory system reaches a threshold, as cited in claim 1, and ¶0061. Stoev, teaches there are one or more components that are thermally coupled with the memory components, such as temperature sensors 150, localized heaters 152 (Fig. 1). Stoev teaches in Fig. 4, memory temperature is detected when the memory system is powered-on (Stoev, ¶0015), and memory temperature is increased (Fig. 4, 408, 410, 412, and ¶0044, ¶0046).

Regarding claim 30:
An apparatus, comprising: Stoev, Fig. 1, apparatus 100.
A memory array; Fig. 1, non-volatile solid-state storage 140, magnetic storage 160.
And a controller that is coupled with the memory array and is operable to: controller 136, Fig. 1.
Determine a temperature of at least a portion of the apparatus based at least in part on a signal that initializes an operation of the apparatus being received; Stoev teaches the idea of sensing and increasing temperature of memory to thermal specification operational temperature, e.g., 25oC when powered up (signal that initialize memory operation), ¶0015, ¶0016. The process of detecting temperature of the memory may be triggered in connection with a system power-up ¶0041. Stoev, Fig. 4, 410, detecting temperature of memory device ¶0050.
generating an indication that the temperature of the at least the portion of the apparatus has exceeded a threshold based at least in part on the measuring; 
and process a command for accessing the memory array that is received from a host device based at least in part on generating the indication. Stoev, Fig. 4, 412, the detected temperature is compared with a threshold. Fig. 4, 414, allowing writing of data to the non-volatile memory (¶0050-¶0051).
However, Stoev does not expressly teach the idea of generating an indication that the temperature of the at least the portion of the apparatus has exceeded a threshold based at least in part on the measuring; Yum, in an analogous art of storage thermal management, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yum into the teaching of Stoev, hereinafter Stoev, to obtain the claimed limitation above. The motivation for doing so is to perform thermal 

Regarding claim 31:
the apparatus of claim 30, wherein the memory controller is further operable to:
generate, before the indication is generated, a second indication that the temperature for the apparatus is below the threshold based at least in part on the measuring. Stoev teaches in Fig. 4, 405, when temperature of memory is less than a threshold, suppress writing of data to non-volatile memory (¶0041-¶0042). Yum teaches the idea of generating an indication as presented above.

Regarding claim 32:
The apparatus of claim 30, wherein the memory controller is further operable to:
Transmit the indication to the host device or a register, or both, based at least in part on generating the indication. Yum, in the combination of Stoev, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and in view of Yeh et al (U.S. 2020/0097217).
Regarding claim 8:
the method of claim 1, further comprising: performing, before the indication that the temperature of the memory component has exceeded the threshold is generated, a sequence of operations for sensing logic states from the memory array and writing back the logic states to the memory array while indeterminate data is stored in the memory array. In an analogous art of memory management, Yeh teaches a memory control circuit unit MCCU performs a temperature rising, in response to determination that the temperature of the memory below a predetermined temperature threshold, by performing dummy access command such as writing dummy data into the memory (¶0059, ¶0062-¶0063). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yeh into the combination of Stoev to obtain the claimed limitations above. The motivation for doing so is to bring temperature of the memory to a safe temperature, in order to perform normally commands issued by the host (Yeh, ¶058).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and in view of Kim et al (U.S. 2015/0301744).
Regarding claim 13:
The method of claim 1, further comprising:
receiving a second indication of the threshold from the host device, wherein the threshold is based at least in part on a second temperature level, and wherein the operation of the memory component meets a set of specifications associated with the memory array when a set of parameters for operating the memory component is used and the temperature of the memory component reaches the second temperature threshold. Stoev teaches thermal specifications (set of parameters) for data storage device may specify operational temperatures between, for example, 25-85° C. When data storage devices are powered on while they are operating outside of their thermal specification, damage to the storage device and/or premature wear of certain memory components thereof, such as installed NAND devices, may result (¶0015). The set of parameters (temperature range) is used for operating the memory component as shown in Fig. 4 and corresponding text. However, Stoev does not teaches receiving a second indication of the threshold from the host device, wherein the threshold is based at least in part on a second temperature level. In an analogous art of storage management, Kim teaches a host send a performance setting information table, including temperature information, temperature-dependent performance level information (Kim, ¶0054-¶0055). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the combination of Stoev to obtain the claimed limitations above. The motivation for doing so is to allow the memory system to automatically change (throttle) the system performance level regardless of the control of the host (¶0057). 

Regarding claim 14:
The method of claim 1, further comprising:
storing a value corresponding to the indication that the temperature of the memory component has exceeded the threshold based at least in part of the generating; Stoev teaches in Fig. 4 and corresponding text, determining whether temperature of the memory exceeded a threshold (Fig. 4, 405, 412). Yum, in the combination, teaches the storage device records temperature in response to command from the host (¶0035). However, the combination of Stoev receiving, from the host device, a request to read the stored value; and transmitting the stored value to the host device based at least in part on receiving the request.
In an analogous art of storage management, Kim teaches in Fig. 12, and corresponding text, a memory system detects a current internal temperature of the memory system, and transmits a detection result to the host, in response to receiving a request from the host (¶0108).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching of Stoev to obtain the claimed limitations above. The motivation for doing so to adjust performance of the memory system based on the temperature. 

Claims 17-21, 23-24, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al (U.S. 2019/0025784), and in view of Kim et al (U.S. 2015/0301744).
Regarding claim 17:
A method, comprising:
identifying a command for accessing a memory array of a memory component; delaying a transmission of the command to the memory component based at least in part on a temperature of the memory component; Yum teaches a host transmits a command to storage device 1400 (¶0035), the storage device return its internal temperature to the host, and the host may perform a thermal throttling operation according to the received temperature (¶0036), such as adjusting number of commands to be transmitted to the storage device, or decreasing/limiting the number of input/output commands to be transmitted to the storage device during a reference time (¶0054). 

However, Yum does not expressly teach receiving an indication that the temperature of the memory component has exceeded a threshold based at least in part on the indication; and transmitting, to the memory component, an initial command for accessing the memory array of the memory component based at least in part on determining that the temperature of the memory component has exceeded the threshold. In an analogous art of storage management, Kim teaches when temperature of memory device is above a threshold, the host send read/write commands to memory controller of a memory system (Fig. 7B, T60, Time 1, ¶0086).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching of Yum, hereinafter Yum, to obtain the claimed limitations above. The motivation for doing so is to avoid malfunction of damages to internal element of the memory system (Kim, ¶0004). 

Regarding claim 18:
The method of claim 17, further comprising:
determining that the temperature of the memory component has exceeded the threshold based at least in part on receiving the indication, wherein the initial command is sent based at least in part on the determining. Kim, in the combination of Yum, teaches the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature (¶0085-¶0087). 

Regarding claim 20:
The method of claim 17, further comprising:
receiving, before the indication that the temperature of the memory component has exceeded the threshold is received, a second indication that the temperature of the memory component is below the threshold. Kim, in the combination of Yum teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature (¶0085-¶0087). There are different temperatures T40-T60-T60 (Figs. 7A-7C). When the internal temperature range of the non-volatile memory system 200 changes, the performance level of the non-volatile memory system 200 may be throttled accordingly (¶0055).

Regarding claim 21:
The method of claim 20, further comprising: wherein the transmission of the command to the memory component is delayed based at least in part on receiving the second indication that the temperature of the memory component is below the threshold. Kim, in the combination of Yum teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the 

Regarding claim 23:
The method of claim 17, further comprising: transmitting, to the memory component, a second indication of the threshold, wherein the threshold is based at least in part on a second temperature level, wherein an operation of the memory component meets a set of specifications associated with the memory array when a set of parameters for operating the memory component is used and the temperature of the memory component reaches the second temperature level. Kim teaches host  sends a set of parameters, such as performance setting information table, including temperature information, temperature-dependent performance level information (Kim, ¶0054-¶0055). Kim, also teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature received from the memory (¶0085-¶0087). There are different temperatures T40-T60-T60 (Figs. 7A-7C). When the internal temperature range of the non-volatile memory system 200 changes, the performance level of the non-volatile memory system 200 may be throttled accordingly (¶0055).

Regarding claim 24:
The method of claim 17, further comprising:
reading a register comprising a value that indicates the temperatures of the memory component, wherein the initial command is sent based at least in part on the value indicating that the temperature of the memory component has exceeded the threshold. Yum also teaches memory controller 2800 includes a plurality of registers used to manage a value of reference temperature (Yum, ¶0047-¶0048).

Regarding claim 33:
An apparatus, comprising: Fig. 1, apparatus 1000.
a memory controller that is operable to: Fig. 2, controller 2800.
identify a command for accessing a memory array of a memory component; delay a transmission of the command to the memory component based at least in part on a temperature of the memory component; Yum teaches a host transmits a command to storage device 1400 (¶0035), the storage device return its internal temperature to the host, and the host may perform a thermal throttling operation according to the received temperature (¶0036), such as adjusting number of commands to be transmitted to the storage device, or decreasing/limiting the number of input/output commands to be transmitted to the storage device during a reference time (¶0054). 

However, Yum does not expressly teach receive an indication that the temperature of the memory component has exceeded a threshold based at least in part on the indication;and transmit, to the memory component, an initial command for accessing the memory array of the memory component based at least in part on determining that the temperature of the  memory component has exceeded the threshold. In an analogous art of storage management, Kim teaches when temperature of memory device is above a threshold, the host send read/write commands to memory controller of a memory system (Fig. 7B, T60, Time 1, ¶0086).


Regarding claim 34:
The apparatus of claim 33, wherein the memory controller is further operable to:
receive, before the indication that the temperature of the memory component has exceeded the threshold is received, a second indication that the temperature of the memory component is below the threshold. . Kim, in the combination of Yum teaches in Figs. 7A-7C, the memory temperature is periodically or randomly detected and compared with a threshold (¶0086, Figs. 7A-7C), and the host sends commands according to the temperature (¶0085-¶0087). There are different temperatures T40-T60-T60 (Figs. 7A-7C). When the internal temperature range of the non-volatile memory system 200 changes, the performance level of the non-volatile memory system 200 may be throttled accordingly (¶0055).

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al (U.S. 2019/0025784), and in view of Kim et al (U.S. 2015/0301744), and further in view of Yeh et al (U.S. 2020/0097217).
Regarding claim 22:
The combination of Yum does not teach the method of claim 20, further comprising:
transmitting, before receiving the indication that the temperature of the memory component has exceeded the threshold, a second command directing the memory component to perform a sequence of operations for sensing logic states from the memory array and writing back the logic states to the memory array while indeterminate data is stored in the memory array. In an analogous art of memory management, Yeh teaches a memory control circuit unit MCCU performs a temperature rising, in response to determination that the temperature of the memory below a predetermined temperature threshold, by performing dummy access command such as writing dummy data into the memory (¶0059, ¶0062-¶0063). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yeh into the combination of Stoev to obtain the claimed limitations above. The motivation for doing so is to bring temperature of the memory to a safe temperature, in order to perform normally commands issued by the host (Yeh, ¶058).


Claims 25-26 are rejected under 35 U.S.C. 103, as being unpatentable over Stoev et al (U.S. 9,668,337) and in view of Yum et al (U.S. 2019/0025784).
Regarding claim 25:
A memory array; Stoev, Fig. 1, storage array 140, 160.
a sensor configured to sense a temperature of at least a portion of the apparatus; Stoev, Fig. 1, sensor 150.
a component coupled with the sensor and configured to compare an output of the sensor with a threshold and [indicate a result of the comparison]; Controller 130 coupled with the sensor, Fig. 1, controller 130. The controller is configured to receive temperature signal from the sensor, compare temperature signal from the sensor with a threshold (abstract, Fig. 4 and corresponding text, and claims 1, 10).
and a controller coupled with the component and configured to receive and process a command for accessing the memory array based at least in part on the output of the sensor being greater than the threshold. Stoev, Fig. 4, col 8:1-65, claims 1, 10, controller is further configured to: after said transferring data between the controller and the non-volatile solid-state media determine whether the temperature is at or above the threshold, and if so, notify a host device that the data storage device is ready to receive write commands.
However, Stoev does not teach “controller configured to indicate a result of the comparison”. Yum, in an analogous art of storage thermal management, teaches the idea that a memory controller sends an information about whether an internal temperature of the storage device 1400 is out of a reference temperature range (Fig. 7, S7300, ¶0061).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yum into the teaching of Stoev, hereinafter Stoev, to obtain the claimed limitation above. The motivation for doing so is to perform thermal management, which the host can throttle operation to allow the storage device to cool down (Yum, ¶0063).

Regarding claim 26:
The apparatus of claim 25, further comprising:
A register coupled with the component and configured to store an indication of the result of the comparison, wherein the controller is configured to process the command based at least in part on the indication indicating that the output of the sensor is greater than the threshold. Yum also teaches memory controller 2800 includes a plurality of registers used to manage a value of reference temperature (Yum, ¶0047-¶0048).


Regarding claim 28:
The apparatus of claim 25, further comprising:
A host device configured to transmit commands to the controller based at least in part on an indication of the result of the comparison. Yum, ¶0036, the host is configured to send command based on temperature information.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and in view of Shibahara et al (U.S. 2009/0316231).
Regarding claim 27:
The combination of Stoev does not teach The apparatus of claim25, further comprising:
A second component configured to provide a reference voltage to the component, wherein the component is configured to compare the output of the sensor with the reference voltage. However, in an analogous art of memory management, Shibahara teaches he comparator COM compares the output voltage Vs of the temperature sensor S1 with the reference voltage Va generated separately, and then determines whether or not a temperature so detected by the temperature sensor exceeds a predetermined temperature (¶0070).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Shibahara into the teaching of Stoev to obtain the claimed limitations above. The motivation for doing so is to prevent damages to the memory component. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stoev et al (U.S. 2017/0071056), and in view of Yum et al (U.S. 2019/0025784), and in view of Floyd et al (U.S. 2011/0227608).
Regarding claim 29:
Stoev does not teach the apparatus of claim 25, wherein the component configured to compare the output of the sensor comprises a trip-point comparator. Floyd, in an analogous art of temperature monitor, teaches a voltage comparator employing trip-point threshold (¶0011).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Floyd into the teaching combination of Stoev, to employ tri-point comparator. The motivation to do so is employ a known technique. 

Allowable Subject Matter
Claims 7, 9, 19, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo et al (U.S. 2019/0050147) teaches detect temperature of each memory component in a memory array.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133